DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13th, 2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1A-3) in the reply filed March 15th, 2021 is acknowledged.
Status of claims
Claims 1-19, 21 are pending. Examiner notes the cancellation of claim 20 and the addition of new claim 21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “wherein the entire anti pull-out collar is located outside of the housing”. There is insufficient antecedent basis for the housing within the claim. For the purpose of this action, Examiner has interpreted this limitation as reading as “wherein the entire anti pull-out collar is located outside of a housing”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (US 6,093,208).
Regarding claim 21, Tian (Fig. 1-15) discloses a ball joint comprising:
an outer race (3) having an exterior surface (formed by exterior portions 13, 17, 19 of the race as seen in Fig. 2) extending from an outer axial end to an inner axial end thereof (outer axial end represented by 17; inner axial end represented by 13), and having an interior area defined by a spherical inner surface (3a), the interior area having an opening proximate the outer axial end (opening proximate the outer axial end receives ball member 4);
an inner member comprising a spherical ball (4) having a stem (27) extending therefrom, the ball having a spherical outer surface, the ball being disposed in the interior area with the spherical outer surface engaging the spherical inner surface (as seen in Fig. 2) and the ball being contained therein by the spherical inner surface (as seen in Fig. 2), and the stem extending out of the opening (as seen in Fig. 1); and
an anti pull-out collar (5) comprising:

the inside surface having a profile complementary in shape to a portion of the exterior surface of the outer race (see Annotated Fig. 1);
the anti pull-out collar being disposed around the outer race (as seen in the figures) and the entire anti pull-out collar being located beyond a center point of the ball (it can be seen in the figures that the entire anti pull-out collar is located beyond a center point of the ball in that the collar is not in contact with the center point of the ball) at the outer axial end of the outer race (as seen in the figures); and
the anti pull-out collar having a radial thickness configured to prevent radial expansion of the outer race (it can be seen that the collar has a thickness, and due to its positioning around the outer race, will prevent radial expansion of the outer axial end of the outer race),
wherein the entire anti pull-out collar is located outside of a housing (it can be seen in the figures that the entire pull-out collar is located outside of housing 1).

    PNG
    media_image1.png
    625
    783
    media_image1.png
    Greyscale

Annotated Figure 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 6,093,208) in view of Noiles (US 4,676,798).
Regarding claim 1, Tian (Fig. 1-15) discloses a ball joint comprising:
an outer race (3) having an exterior surface (formed by exterior portions 13, 17, 19 of the race as seen in Fig. 2) extending from an outer axial end to an inner axial end thereof (outer axial end represented by 17; inner axial end represented by 13), and having an interior area defined by a spherical inner surface (3a), the interior area having an opening proximate the outer axial end (opening proximate the outer axial end receives ball member 4);
an inner member comprising a spherical ball (4) having a stem (27) extending therefrom, the ball having a spherical outer surface, the ball being disposed in the interior area with the spherical outer surface engaging the spherical inner surface (as seen in Fig. 2) and the ball being contained therein by the spherical inner surface (as seen in Fig. 2), and the stem extending out of the opening (as seen in Fig. 1); and
an anti pull-out collar (5) comprising:
an annular ring having a radially inward facing inside surface (see Annotated Fig. 1) extending between a first axial end and a second axial end (see Annotated Fig. 1);
the inside surface having a profile complementary in shape to a portion of the exterior surface of the outer race (see Annotated Fig. 1);
the anti pull-out collar being disposed around the outer race (as seen in the figures) and the entire anti pull-out collar being located beyond a center point of the ball (it can be seen in the figures that the entire anti pull-out collar is located beyond a center point of the ball in that the collar is not in contact with the center point of the ball) at the outer axial end of the outer race (as seen in the figures); and
the anti pull-out collar having a radial thickness configured to prevent radial expansion of the outer race (it can be seen that the collar has a thickness, and due to its positioning around the outer race, will prevent radial expansion of the outer axial end of the outer race),
wherein the anti pull-out collar is circumferentially continuous (as seen in the figures).
Tian does not explicitly disclose wherein the anti pull-out collar comprises a metallic.
Noiles (Fig. 1-11A) teaches of a similar ball joint comprising a metal anti pull-out collar (13; Col. 5 lines 1-2 states the collar is metal), which prevents the expansion of segments (9) of the bearing (12).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tian with the teachings of Noiles, to have the anti pull-out collar comprise a metallic material, as such a material is known to be utilized within the manufacturing of anti pull-out collars for ball joints. Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Tian discloses wherein the profile is defined by a first section (see Annotated Fig. 2 below) having a first inside diameter (see Annotated Fig. 3 below) and a second section (see Annotated Fig. 2) having a second inside diameter (see Annotated Fig. 3) that is less than the first inside diameter (as seen in Annotated Fig. 3) and an axial facing abutment surface extending between the first and the second section (see Annotated Fig. 4 below).

    PNG
    media_image2.png
    360
    408
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    572
    639
    media_image3.png
    Greyscale

        Annotated Figure 2				Annotated Figure 3

    PNG
    media_image4.png
    307
    539
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 3, Tian discloses wherein at least one of the first inside diameter and the second inside diameter has an interference fit on the exterior surface of the outer race (it can be seen that the second inside diameter has an interference fit with a flange of the exterior surface of the outer race; see Annotated Fig. 5 below).

    PNG
    media_image5.png
    289
    585
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 4, Tian discloses wherein the metallic material is heat treated to obtain predetermined stiffness and fatigue resistance (the metallic material of the anti pull-out collar is capable of obtaining a predetermine stiffness and fatigue resistance through processes other than heat treating; “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thrope, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Regarding claim 5, Tian discloses wherein the profile comprises a retention feature configured to retain the anti pull-out collar on the exterior surface of the outer race (wherein the flange provided in the exterior surface of the outer race is configured to retain the anti pull-out collar on the exterior surface; further Tian discloses wherein there is a threaded region 19 on the outer race for the anti pull-out collar to be screwed onto, see Col. 2 Lines 58-60).
Regarding claim 6, Tian discloses wherein the anti pull-out collar comprises a torque stabilization feature configured to maintain operating torque of the ball joint within a predetermined range (due to the difference in diameter of the first and second sections of the anti pull-out collar, the first and second sections act as a torque stabilization feature in that they limit the amount of torque the ball stud provides on the external surface of the outer race near its outer axial end).
Regarding claim 7, Tian discloses wherein the outer race comprises a shoulder which engages the abutment surface (see Annotated Fig. 6 below).

    PNG
    media_image6.png
    324
    551
    media_image6.png
    Greyscale

Annotated Figure 6
Regarding claim 8, Tian discloses wherein the ball joint is installed in a receiving area of a bearing housing (bearing housing 1, as seen in the figures) and wherein the second axial end of the anti pull-out collar engages an axial face of the housing (see Annotated Fig. 7 below).

    PNG
    media_image7.png
    289
    600
    media_image7.png
    Greyscale

Annotated Figure 7
Regarding claim 9, Tian discloses wherein the exterior surface of the outer race comprises a flange extending radially outward from and circumferentially around the exterior surface (see flange noted in Annotated Fig. 5; as Tian shows that the outer race is circular in Fig. 3, i.e. the flange extends circumferentially around the exterior surface), the flange having a shoulder (see Annotated Fig. 6) facing one of:
(a) axially towards the inner axial end and having an outer circumferential surface (it can be seen in the figures that the shoulder faces towards the inner axial end of the outer race and has an outer circumferential surface seen in Annotated Fig. 8 below); and
(b) axially towards the outer axial end.

    PNG
    media_image8.png
    319
    431
    media_image8.png
    Greyscale

Annotated Figure 8
Regarding claim 10, Tian discloses wherein the exterior surface comprises a flange extending radially outward from and circumferentially around the exterior surface proximate the outer axial end (see flange proximate the outer axial end in Annotated Fig. 5; as Tian shows that the outer race is circular in Fig. 3, i.e. the flange extends circumferentially around the exterior surface), the flange having a shoulder facing axially towards the inner axial end and having an outer circumferential surface (see shoulder in Annotated Fig. 6); and
	wherein a section of the anti pull-out collar is disposed axially between the bearing housing and the flange (the second section of the anti pull-out collar).
Regarding claim 11, Tian discloses wherein at least one of the first inside diameter and the second inside diameter has a threaded connection with the exterior surface of the outer race (Tian discloses wherein there is a threaded region 19 on the outer race for the anti pull-out collar to be screwed onto, see Col. 2 Lines 58-60; i.e. there is a threaded connection between at least one of the first or second inside diameters with the exterior surface of the outer race).
Regarding claim 12, Tian discloses wherein the ball joint further comprises an axial restraint system (see claim 13/14 rejections below).
Regarding claim 13, Tian discloses wherein the axial restraint system comprises a shoulder of the outer race axially retaining an abutment surface of the anti pull-out collar (the shoulder seen in Annotated Fig. 6 axially retains the abutment surface seen in Annotated Fig. 4), the abutment surface is defined in the profile of the anti pull-out collar, and the abutment surface faces axially towards the outer axial end of the outer race (as seen in Annotated Fig. 4).
Regarding claim 14, Tian discloses wherein the axial restraint system comprises a shoulder of the outer race axially retaining the first axial end of the anti pull-out collar (as the shoulder of the flange retains the second section of the anti pull-out collar, thereby retaining the second axial end of the anti pull-out collar, the first axial end is thereby retained when the ball joint is in its assembled state.).
Regarding claim 15, Tian discloses wherein the anti pull-out collar is installable over the outer axial end of the outer race (as can be seen in the figures of Tian).
Regarding claim 16, Tian discloses wherein the ball joint is installed in a housing and wherein a shoulder of the outer race faces axially toward an axial face of the housing (ball joint is installed in housing 1; it can be seen that the shoulder seen in Annotated Fig. 6 faces the axial face of the housing seen in Annotated Fig. 7).
Regarding claim 17, Tian discloses wherein an exterior surface of the anti pull-out collar has an exposed exterior surface (see Annotated Fig. 9 below).

    PNG
    media_image9.png
    325
    431
    media_image9.png
    Greyscale

Annotated Figure 9
Regarding claim 18, Tian discloses wherein the anti pull-out collar is outside of the housing (as can be seen in the figures).
Regarding claim 19, Tian discloses wherein the first section is cylindrical and the second section is cylindrical (Fig. 5, 6 show the anti pull-out collar being cylindrical, i.e. the first and second sections are cylindrical).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed October 13th, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        

/Josh Skroupa/Primary Examiner, Art Unit 3678